DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 

Applicant’s submission filed 02/08/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
Claim 5 has been amended as follows:
In claim 5, the first line of the claim, the phrase “of claim wherein” has been replaced with the phrase --of claim 1 wherein--.
(Note, this amendment is necessary to correct a clear typographical error and provide proper claim dependency for claim 5).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the particle core consists of the first substance, and the first substance now consists of at least one perfluorocarbon and each perfluorocarbon has a boiling point below 25°C at atmospheric pressure.  The closest prior art is Kawabata et al. (of record; from IDS; US 2008/0311046 A1; “Kawabata”).  Kawabata teaches particles encapsulating a mixture of both (1) at least one low-boiling water-insoluble substance such as decafluorobutane and (2) at least one high-boiling water-insoluble substance such as hexane or heptane (Abstract; Figs. 1-3, 6, and 7; ¶ 0021-0024, 0029, 0030, 0038-0041, and 0051-0055; and Examples 1-4).  The prior art provides no rationale to separate the mixture, or remove the high-boiling water-insoluble substance, in the particles of Kawabata to provide particles wherein the particle core consists of a first substance, and the first substance consists of at least one perfluorocarbon and each perfluorocarbon has a boiling point below 25°C at atmospheric pressure, as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618